COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  MARIA CYNTHIA BUSTAMANTE,                         §               No. 08-18-00037-CR

                         Appellant,                 §                  Appeal from the

  v.                                                §           County Criminal Court No. 4

  THE STATE OF TEXAS,                               §             of El Paso County, Texas

                          State.                    §                (TC# 20140C06099)

                                               §
                                             ORDER

       The reporter’s record was due to be filed on October 8, 2018, the Court having granted a
second extension until such date. As of this date, the reporter’s record has not been filed.

        Therefore, it is ORDERED that the trial court conduct a hearing to determine why the
reporter’s record has not been filed, and to make appropriate findings and recommendations. The
trial court shall forward its findings to the County Clerk of El Paso County, Texas, on or before
November 6, 2018. The County Clerk shall prepare and forward a supplemental clerk’s record
containing the trial court’s findings and forward the same to this Court on or before November 16,
2018. Further, the trial court’s reporter shall prepare, certify, and file the record of the trial court
proceedings with this Court on or before November 16, 2018.

       IT IS SO ORDERED this 17th day of October, 2018.


                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.